            Case 3:20-cv-01139-HZ   Document 1   Filed 07/14/20   Page 1 of 9




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1 S.W. Columbia Street, Suite 900
Portland, Oregon 97258
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs



                             UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON, PORTLAND DIVISION


TRUSTEES OF THE NORTHWEST                   )    Civil No. _______________________
IRONWORKERS RETIREMENT TRUST,               )
TRUSTEES OF THE NORTHWEST                   )
IRONWORKERS HEALTH AND SECURITY             )    COMPLAINT (Breach of Collective
FUND, TRUSTEES OF THE IRONWORKERS           )    Bargaining Agreement and Violation of
DISTRICT COUNCIL OF THE PACIFIC             )    ERISA)
NORTHWEST IRONWORKERS ANNUITY               )
TRUST FUND, TRUSTEES OF THE                 )
NORTHWEST IRONWORKERS-EMPLOYERS             )
VACATION TRUST, TRUSTEES OF THE             )
PACIFIC N.W. IRONWORKERS &                  )
EMPLOYERS APPRENTICESHIP AND                )
TRAINING TRUST FUND, TRUSTEES OF            )
THE NORTHWEST INDUSTRY TRUST                )
FUND, TRUSTEES OF THE IRONWORKER            )
MANAGEMENT PROGRESSIVE ACTION               )
COOPERATIVE TRUST, IRON WORKERS             )
DISTRICT COUNCIL OF THE PACIFIC             )
NORTHWEST and IRON WORKERS LOCAL            )
UNION NO. 29,                               )
                                            )
               Plaintiffs,                  )
                                            )
       v.                                   )
                                            )
COMPLETE FUSION WELDING LLC,                )
                                            )
               Defendant.                   )
                                            )

Page 1 – COMPLAINT
             Case 3:20-cv-01139-HZ      Document 1      Filed 07/14/20     Page 2 of 9




       Plaintiffs allege:

                                                 I

                                         THE PARTIES

       1.       Plaintiffs are the Trustees of the Northwest Ironworkers Retirement Trust

(Retirement Fund), Trustees of the Northwest Ironworkers Health and Security Fund (Health

Fund), Trustees of the Ironworkers District Council of the Pacific Northwest Field Ironworkers

Annuity Trust Fund (Annuity Fund), Trustees of the Northwest Ironworkers-Employers Vacation

Trust (Vacation Fund), Trustees of the Pacific N.W. Ironworkers & Employers Apprenticeship

and Training Trust Fund (Training Fund), Trustees of the Northwest Industry Trust Fund

(Industry Fund), Trustees of the Ironworker Management Progressive Action Cooperative Trust

(Impact Fund) (collectively, “Trust Funds”), and Iron Workers District Council of the Pacific

Northwest and Iron Workers Local No. 29 (collectively, “Union”).

       2.       The Health Fund, Vacation Fund, and Training Fund are “employee welfare

benefit plans” as that term is defined in 29 U.S.C. § 1002(1) of the Employee Retirement Income

Security Act of 1974, as amended (ERISA). The Retirement Fund and Annuity Fund are

“employee pension benefit plans” as that terms is defined in 29 U.S.C. § 1002(2)(A) of ERISA.

Numerous employers contribute to the Health Fund, Vacation Fund, Training Fund, Retirement

Fund and Annuity Fund, and these Trust Funds are "multiemployer plans" as that term is defined

in 29 U.S.C. § 1002(37)(A) of ERISA. The Trustees of the Health Fund, Vacation Fund,

Training Fund, Retirement Fund and Annuity Fund have discretionary authority to control and

manage the Trust Funds and are "fiduciaries" of the Trust Funds as that term is defined in 29

U.S.C. § 1002(21)(A) of ERISA.

///    ///

Page 2 – COMPLAINT
            Case 3:20-cv-01139-HZ       Document 1      Filed 07/14/20     Page 3 of 9




       3.      The Industry Fund is a Trust Fund governed by a Board of Trustees. The Board

of Trustees receives monetary contributions from employers and uses the monetary contributions

to promote the steel erection and rebar placement industries in the Pacific Northwest.

       4.      The Impact Fund is a Trust Fund governed by a Board of Trustees which was

formed to expand job opportunities for union ironworkers and their signatory contractors. The

Impact Fund develops, funds and implements programs on a regional and national scale to

address the challenges faced in the union ironworking industry.

       5.      The Union is a “labor organization” as that term is defined in 29 U.S.C. § 152(5)

of the Labor-Management Relations Act (LMRA).

       6.      Defendant is an Oregon limited liability company. At all times material to this

proceeding (April 2017, to date), defendant has been an “employer” as that term is defined in 29

U.S.C. § 152(2) of the Labor-Management Relations Act (LMRA) and 29 U.S.C. § 1002(5) of

ERISA, and has been engaged in an “industry or activity affecting commerce” as that term is

defined in 29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                II

                                        JURISDICTION

       7.      The Court has jurisdiction over the Claims for Relief brought by the Trustees of

the Health Fund, Retirement Fund, Vacation Fund, Annuity Fund and Training Fund for

violation of 29 U.S.C. §§ 1132 (a)(3) and 1145 of ERISA pursuant to the provisions of 29 U.S.C.

§ 1132(e)(1) of ERISA.

       8.      At all times material to this proceeding (April 2017, to date), defendant was

bound by a written collective bargaining agreement (“CBA”) with the Union. The CBA covered

employees in an industry affecting commerce, and the activities of defendant affected commerce.

Page 3 – COMPLAINT
            Case 3:20-cv-01139-HZ       Document 1       Filed 07/14/20     Page 4 of 9




The Court also has jurisdiction over the Claims for Relief brought by each plaintiff against

defendant pursuant to the provisions of 29 U.S.C. § 185(a) of the LMRA.

                                                III

                                            JOINDER

       9.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims that each plaintiff

has against defendant.

                                                IV

                                 FIRST CLAIM FOR RELIEF

       10.     At all times material to this proceeding (April 2017, to date), defendant has been

bound by a written CBA with the Union. Under the terms of the CBA, defendant agreed to be

bound by the terms and conditions of the Trust Agreements that created the Trust Funds.

Defendant further agreed to pay fringe benefit contributions on behalf of its employees

performing work covered by the CBA to the Trust Funds. Defendant further agreed to withhold

union dues from the wages of its employees performing covered by the CBA. Defendant further

agreed to file monthly remittance report forms and to remit fringe benefit contributions and

union dues to plaintiffs by the 15th day of the month following the month in which the work was

performed, except that fringe benefit contributions owed to the Impact Fund are not due until the

20th day of the month following the month in which the work was performed.

       11.     The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to make a timely payment of fringe benefit contributions, the employer is liable

for the delinquent fringe benefit contributions plus interest thereon at the rate of 18% per annum

from the date each contribution became due, until paid. The Union is entitled to recover union

Page 4 – COMPLAINT
             Case 3:20-cv-01139-HZ      Document 1       Filed 07/14/20     Page 5 of 9




dues pursuant to the terms of the CBA, and interest on the delinquent union dues from the due

date until paid, at the rate of 9% per annum pursuant to ORS 82.010.

       12.      The Trust Agreements, except for the Trust Agreement that created the Impact

Fund, provides for the assessment of liquidated damages. For all Trust Funds except the

Industry Fund, if an employer submits its remittance report form before the 25th day of the

month in which it is due, liquidated damages are owed in an amount equal to the greater of 8% of

the delinquent fringe benefit contributions or $250.00 per month; and if an employer submits its

remittance report form after the 25th day of the month in which it is due, liquidated damages are

owed in an amount equal to the greater of 16% of the delinquent fringe benefit contributions or

$250.00 per month. For the Industry Fund, liquidated damages are assessed in an amount equal

to the greater of 12% of the delinquent fringe benefit contributions or $25.00 per month.

       13.      Defendant has failed to pay certain fringe benefit contributions and union dues

owed for work that its employees performed from April 2017 through December 2019, and the

time therefore has expired. As a result, defendant owes $72,608.22 in fringe benefit contributions

and union dues, together with interest and liquidated damages thereon at the rates set forth in

paragraphs 11 and 12, above, from the dates that the fringe benefit contributions and union dues

became due, through entry of judgment.

       14.      The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to pay fringe benefit contributions and legal proceedings are instituted, the

Trustees of the Trust Funds are entitled to a reasonable attorneys' fee. The Trustees of the Trust

Funds are entitled to recover their reasonable attorneys’ fees from defendant.

///    ///

///    ///

Page 5 – COMPLAINT
             Case 3:20-cv-01139-HZ       Document 1       Filed 07/14/20      Page 6 of 9




       15.      The Trustees of the Retirement Fund, Annuity Fund, Health Fund, Vacation Fund

and Training Fund are also entitled to recover their reasonable attorneys’ fees pursuant to the

provisions of 29 U.S.C. § 1132(g)(2)(D) of ERISA.

                                                  V

                                SECOND CLAIM FOR RELIEF

       16.      The Trustees of the Retirement Fund, Annuity Fund, Health Fund, Vacation Fund

and Training Fund hereby reallege and incorporate by reference paragraphs 1 through 15 of their

complaint as though fully set forth herein.

       17.      A payroll audit of defendant’s books and records was conducted for the period

from April 2017 through December 2018 to determine whether defendant paid all contractually-

required fringe benefit contributions to plaintiffs. Based on the results of the payroll

examination, defendant owes the following amounts to the Retirement Fund, Annuity Fund,

Health Fund, Vacation Fund and Training Fund: $169,104.05 in fringe benefit contributions,

$31,732.53 in liquidated damages, and $17,895.88 in interest calculated through April 15, 2019,

with interest continuing to accrue on the unpaid fringe benefit contributions ($169,104.05) at the

rate of 18% per annum from April 16, 2019, until paid.

       18.      The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to pay fringe benefit contributions and legal proceedings are instituted, the

Trustees of the Trust Funds are entitled to a reasonable attorneys' fee. The Trustees of the

Retirement Fund, Annuity Fund, Health Fund, Vacation Fund and Training Fund are entitled to

recover a reasonable attorneys’ fee from defendant.

////   ///

///    ///

Page 6 – COMPLAINT
          Case 3:20-cv-01139-HZ          Document 1      Filed 07/14/20    Page 7 of 9




       19.     The Trustees of the Retirement Fund, Annuity Fund, Health Fund, Vacation Fund

and Training Fund are also entitled to recover from defendant a reasonable attorneys’ fee

pursuant to the provisions of 29 U.S.C. § 1132(g)(2)(D) of ERISA.

       20.     The Trust Agreements that created the Trust Funds provide that, in the event a

payroll examination of an employer’s books and records is conducted, and fringe benefit

contributions are found due and owing, the Trust Funds are entitled to a reasonable payroll

examination fee. The cost of conducting the payroll examination of defendant’s books and

records to date is $8,075.00. Defendant should be required to pay $8,075.00 to the Trustees of

the Retirement Fund, Annuity Fund, Health Fund, Vacation Fund and Training Fund for the cost

of conducting the payroll examination, together with any additional accountants’ fees that are

incurred throughout the course of this lawsuit.

       21.     The Trustees of the Retirement Fund, Annuity Fund, Health Fund, Vacation Fund

and Training Fund are also entitled to recover a reasonable payroll examination fee from

defendant pursuant to the provisions of 29 U.S.C. § 1132 (g)(2)(E) of ERISA.

                                                    VI

                                 THIRD CLAIM FOR RELIEF

       22.     Plaintiffs hereby reallege and incorporate by reference paragraphs 1 through 21 of

their complaint as though fully set forth herein.

       23.     Defendant has failed to file its February 2020 and April 2020 remittance report

forms, and the time for filing has passed. Defendant should be required to file said remittance

report forms, together will all remittance report forms that become due throughout the pendency

of this lawsuit, pay all delinquent fringe benefit contributions and union dues that are owed based

on the information contained therein, pay interest on the delinquent fringe benefit contributions

Page 7 – COMPLAINT
            Case 3:20-cv-01139-HZ       Document 1       Filed 07/14/20      Page 8 of 9




and union dues from the date each payment became due until paid, and pay liquidated damages

on the delinquent fringe benefit contributions owed to the Trustees of the Trust Funds.

       24.     The Trustees of the Trust Funds are entitled to recover a reasonable attorneys’ fee

from defendant based on the provisions of the Trust Agreements that created them.

       25.     The Trustees of the Health Fund, Retirement Fund, Vacation Fund, Annuity Fund

and Training Fund are also entitled to recover from defendant a reasonable attorneys’ fee

pursuant to the provisions of 29 U.S.C. § 1132(g)(2)(D) of ERISA.

       WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

       1.      On the First Claim for Relief, requiring defendant to pay the following amounts

to plaintiffs: $72,608.22 in fringe benefit contributions and union dues, together with interest and

liquidated damages thereon at the rates set forth in paragraphs 11 and 12, above, from the dates

that the fringe benefit contributions and union dues became due, through entry of judgment;

       2.      On the Second Claim for Relief, requiring defendant to pay the following

amounts to the Trustees of the Retirement Fund, Annuity Fund, Health Fund, Vacation Fund and

Training Fund: $169,104.05 in fringe benefit contributions, $31,732.53 in liquidated damages,

$17,895.88 in interest calculated through April 15, 2019, with interest continuing to accrue on

the unpaid fringe benefit contributions ($169,104.05) at the rate of 18% per annum from April

16, 2019, until paid, and $8,075.00 in payroll examination fees, plus all such additional

accountants’ fees that are incurred throughout the course of this lawsuit.

       3.      On the Third Claim for Relief, requiring defendant to file its February 2020 and

April 2020 remittance report forms, together will all remittance report forms that become due

throughout the pendency of this lawsuit, pay all delinquent fringe benefit contributions and union

dues that are owed based on the information contained therein, pay interest on the delinquent

Page 8 – COMPLAINT
              Case 3:20-cv-01139-HZ        Document 1       Filed 07/14/20      Page 9 of 9




fringe benefit contributions and union dues from the date each payment became due until paid,

and pay liquidated damages on the delinquent fringe benefit contributions owed to the Trustees

of the Trust Funds;

         4.      Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records (for any time period of than April 2017 through

December 2018) in order to ensure that all required fringe benefit contributions and union dues

have been paid; and further, in the event the payroll examination reveals that delinquent fringe

benefit contributions and/or dues are owed, providing that plaintiffs shall have the right to

institute legal proceedings against defendant to recover the delinquent fringe benefit

contributions and/or union dues found due and owing pursuant to the payroll examination report,

together with liquidated damages, interest, payroll examination fees, attorneys’ fees and court

costs;

         5.      Requiring defendant to pay the reasonable attorney’s fees incurred herein by the

Trustees of the Trust Funds;

         6.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred herein;

and

         7.      For such further equitable relief as this Court deems just and proper.

         DATED this 14th day of July 2020.

                                                BROWNSTEIN RASK, LLP


                                                /s/ Cary R. Cadonau
                                                Cary R. Cadonau, OSB #002245
                                                Attorney for Plaintiffs




Page 9 – COMPLAINT
